IN THE UNITED STATES COURT OF APPEALS
                                   FOR THE FIFTH CIRCUIT

                                     __________________________

                                            No. 01-50839
                                     __________________________


TOWNER LEEPER; LA FONNE LEEPER,
                                                                                  Plaintiffs-Appellants,
versus

UNITED STATES OF AMERICA,

                                                                                   Defendant-Appellee.

                     ___________________________________________________

                             Appeal from the United States District Court
                                 For the Western District of Texas
                                       (No. EP-98-CV-229-H)
                     ___________________________________________________

                                             October 9, 2002

Before GARWOOD and CLEMENT, Circuit Judges, and RESTANI, Judge.*

PER CURIAM:**

         The district court’s findings of fact were not clearly erroneous and it correctly granted

summary judgment. We therefore AFFIRM.

         The I.R.S. must give a representative, such as Mr. Leeper’s attorney-in-fact, notice of seizures



         *
              Judge of the United States Court of International Trade, sitting by designation.
         **
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.


                                                     1
and sales. 26 U.S.C. § 6335; 26 CFR § 601.506(a). Nevertheless, “[f]ailure to give notice or other

written communication to the recognized representative of a taxpayer will not affect the validity of

any notice or the written communication delivered to the taxpayer. 26 CFR § 601.506(a)(3). The

district court found Mr. Leeper received the notice required by § 6335. Mr. Leeper points to no

other statutory or regulatory violation to serve as a basis for his § 7433 claim; he has no valid claim

for damages, heart attack or otherwise.

       The I.R.S. admitted violating § 6335 with regards to Ms. Leeper. Nevertheless, the district

court held Ms. Leeper was not damaged as a “proximate result” of the lack of notice of sale for the

Brown judgment, as she deferred decisions regarding the Brown judgment to her husband, Mr.

Leeper. The Leepers attempt to bolster the importance of § 6335 notice, and somehow avoid the

language of § 7433, by pointing to a pre-§ 7433 case, Reece v. Scoggins, 506 F.2d 967 (5th Cir.

1975). This argument is unpersuasive. The dangers and policy articulated in Reece may well have

been the motivating factor for the initial enactment of § 7433 by Congress in 1988. In any event, the

district court’s finding on the “proximate results” issue is not clearly erroneous.

       The Leepers seek administrative and litigation costs under § 7430, which awards these costs

to the prevailing party. § 7430(a). The Leepers concede they are not a prevailing party under the

district court’s final judgment, and § 7430 does not afford them recovery.1

       Ms. Leeper complains the district court erroneously determined her 1995 tax liability. Ms.

Leeper failed to produce any evidence why she was entitled to a tax credit for the taxes withheld by

Towner Leeper Attorney P.C.



       1
           The Leepers waived their entitlement to the costs of the action under § 7433(b)(2) by
failing to appeal it. Green v. State Bar of Texas, 27 F.3d 1083, 1089 (5th Cir. 1994) .

                                                  2
AFFIRMED.




            3